﻿Allow me to begin by congratulating you, Sir, on your election to the presidency of the General Assembly at its forty-third session. I particularly want to express, on behalf of Portugal and on my own behalf, all the confidence we have in you and our conviction that positive results will be achieved owing to your professional skills and total commitment.
Similarly, I wish to express my gratitude and that of my country for the generous and serious work carried out by the President of the General Assembly at its forty-second session, Mr. Peter Florin, to whom I address ray warmest greetings.
1 should also like to join all those who have praised the outstanding performance of the Secretary-General, Mr. Perez de Cuellar, and the commitment and dedication he has shown in resolving the problems which have been of such concern to us. His actions have certainly contributed to the recent awarding of the Nobel Peace Prize to the peace-keeping forces of the United Nations.
Portugal as the current President of the European Community, has wide a statement on behalf of the 12 member States in which it addressed the most Important and relevant issues in the present international situation. I reaffirm our support for that statement. However, I should like to recall the importance which my Government attaches to some of those issues. It will surprise nobody if I single out first the question of East Timor,
As the United Nations seems to be resuming its role in the peaceful solution of conflicts, while we welcome the successes registered in the solution of several international problems of the  outmost gravity and the effective progress achieved in settling others that until now have apparently defied solution, I regret to have to refer to a question which has dragged on for years without any meaningful progress towards a just solution in accordance with the principles and fundamental resolutions of the United Nations.
The question of the decolonization of East Timor is a thorn in the international conscience and a challenge to the consistency with which the essential principles of decolonization, so often invoked and reaffirmed as β fundamental part of the heritage of the Organization, are applied and observed. It is sad to see in the case of East Timor the flagrant and direct violation of such principles perpetrated by a country which was also subjected to colonialism and which performed such an important role in the struggle for emancipation of the colonized peoples.
It is 13 years since the Non-Self-Governing Territory of East Timor, then under Portuguese administration, saw its process of decolonization interrupted when it was invaded and occupied by its powerful neighbour. Portugal does not deny its share of the responsibility for the difficulties and troubles that have affected that process since its beginnings, but we cannot accept that such events legitimise its invasion and occupation by Indonesia and the subsequent denegation of the fundamental rights and freedoms of its people, including its inalienable right to self-determination. No circumstances whatsoever could legitimise the ruthless way in which repression was waged in the Territory, with an intolerable price in human life and sacrifice.
A people, numbering a few hundred thousand, which saw a fourth of its citizens killed, which is subject to an authority it did not choose and whose rights, freedoms and fundamental guarantees are restricted, demands an opportunity to choose its own political destiny.
Portugal - I repeat once again - has no claim to sovereignty over the Territory of East Timor. We uphold the right to self-determination of East Timor, and we cannot understand why the occupying force, which constantly invokes the benefits brought by its administration to the well-being of the inhabitants, fears to face the result of a free act of self-determination. If, as has been argued, hearts and minds are already won over to its cause, why fear the expression of the will of the people?
East Timor is for us a moral, historical and legal responsibility. The defence of the rights, freedoms and specific identity of its people - so often proclaimed in this forum as an imperative for the international community as a whole when referring to other colonial Territories - is also the collective responsibility of us all as Members of this Organization committed to the observance of its fundamental principles. We cannot ignore the drama of East Timor without becoming accomplices in an intolerable policy of fait accompli imposed by force.
Portugal will do its utmost to find through dialogue a just and comprehensive solution acceptable to the international community. We are fully committed to collaborating with the Secretary-General, whose mediation efforts I acknowledge with gratitude. It is in a constructive spirit, and having in mind primarily respect ¡for the legitimate rights and aspirations of the people of East Timor, that we envisage the continuance of this mediation process. We sincerely hope that №at spirit will also prevail on the part of Indonesia.
The international community views with justified apprehension the continuing deterioration of economic conditions in a great number of countries, especially on the African continent. This situation - to which the inadequacies of prevailing models of development, the seriousness of certain structural and conjectural imbalances in the international economic order and the extreme vulnerability to natural catastrophes of many African societies, often contribute - is characterized by the stagnation of growth, high rates of inflation and a disturbing level of external indebtedness. 
This question was dealt with here during the session which analysed the implementation of the United Nations special Programme of Action for Africa. Without ignoring the responsibilities which primarily rest with the Africans themselves, that is only fair to recall that the member countries of the European Community have tried to create efficient schemes of aid to least developed countries. The successive Lomé Conventions must be singled out, because they have established a relationship of co-operation, outlined in a freely agreed legal framework. They associate the interested countries in a structure of permanent consultation which is an important forum for the development of the North-South dialogue.
I should like in this context to draw attention to my country's commitment to and interest in the preparation, within the framework of the Community, of the negotiations on a new convention between the European Economic Community (EEC) and the African, Caribbean and Pacific (ACP) countries. We believe that the relations fostered between the Community and its 66 partners in Africa, the Caribbean and the Pacific are an important example in the area of co-operation and aid for development.
The perspective being defined at the Community level is that sectoral interventions should be complementary to the process of development, and not mere emergency operations lacking long-term effectiveness. This is, in our view, the most effective and responsible path to pursue to aim for a progressive balance of the system of exchange so as to achieve the harmonious development of international trade. I believe that the Southern African Development Co-ordination Conference (SADCC) deserves the continuing support of the international community, being an experiment in regional co-operation with practical achievements of major importance for the economic self-reliance of the countries of the area.
The processes of structural adjustment which are being implemented by several developing countries, in a courageous way and at an obvious political and social cost, deserve growing support from the industrialized countries, through integrated actions in co-ordination with all entities taking part in financing and in an active dialogue with the beneficiary countries.
For historical and cultural reasons known to all, my country pays very special attention to the question of development assistance. That serious problem now affecting the peoples and countries of the so-called third world is of great concern to us, and we are deeply committed to the search for means to solve it.
Here I wish to recall the proposal made last May by the Prime Minister of Portugal in the Parliamentary Assembly of the Council of Europe to create in Lisbon a North-South centre, with a flexible structure, to work as a forum for a permanent exchange of views with the objective of encouraging a climate of understanding and confidence between North and South. We hope to have the support and participation of all States represented them.
My country acknowledges with appreciation the increasing value which is being attached to this aspect of international relations, because that is in line with the historical role that Portugal has played in the world and corresponds fully to the way in which we envisage our place in the community of nations.
Africa is of special importance to Portugal because of the historical and cultural ties which bin-l us together and which we continue to strengthen today, co-operating to the mutual benefit of and in the interest of the socio-economic progress of the countries involved. This co-operation, as the practical expression of an active political relationship, is definitely more visible in bilateral actions with the African countries whose official language is Portuguese: Cape Verde, Guinea-Bissau, Sao Tome and Principe, Angola and Mozambique. But I am pleased to note that every year Portuguese participation in the structure of multilateral machinery of great importance - namely, the Lomé Convention and the Southern African Development Co-ordination Conference - assumes a wider expression of political and economic solidarity specially geared to realistic development priorities.
In this context I believe then we can emphasize the United Nations special Programme of Action for Africa, which is clear evidence of the attention and commitment of the Organization in the quest for a solution to this problem, to which none of us can remain indifferent.
In the last two months we have seen historic developments which have opened up new horizons to the peoples of Angola and Namibia, who, I believe, will overcome the long years of suffering and enjoy in the future conditions of development and progress in a climate of peace, with due respect for territorial integrity.
I congratulate all those who, by their pragmatism, commitment to dialogue and readiness to yield on accessory matters to guarantee the essentials, made possible the achievement of a breakthrough in a process that dragged on for so long.
In this context I wish to send a very special message of greetings and solidarity to the Angolan people and to reaffirm Portugal's readiness to do everything possible, at both the bilateral and the multilateral level, to help the People's Republic of Angola in its difficult task of achieving the reconstruction and development to which it is justly entitled. As for Mozambique, I take this opportunity to condemn once again the intolerable situation of insecurity created by a guerrilla movement supported from outside. It is high time to allow the martyred people of that country to work in peace towards a better future. Mozambique also deserves the solidarity of the international community in its struggle for peace and development.
However, it is really up to the Government of South Africa to shoulder its responsibilities and give evidence of a true willingness to pursue dialogue and good-neighbourliness. This would prove that it remains faithful to the spirit and the letter of the historic Nkomati Agreement, which was recently reaffirmed at the Songo meeting. Nevertheless, I wish to reaffirm my country's conviction that complete detente in the region can be attained only through the elimination of internal tensions in the Republic of South Africa.
Portugal has denounced and condemned, not only in the United Nations but also on many other occasions, the immorality and injustice that are the main features of the apartheid and bantustanization systems aimed at perpetuation of the political, economic, social and cultural discrimination that is at the heart of the continually worsening internal situation in that country. Here again we appeal to the Government in Pretoria to deal with its internal problems with the open-mindedness recently shown in the Namibia negotiations and the pursuit of peace in Angola.
Any progress towards the definitive breaking-up of the apartheid system is, in this framework, a fundamental and high-priority matter. Only the eradication of apartheid will give all communities of that country access to political participation, work, security and social well-being. It is in the hands of the South African authorities, had they the political courage and awareness of the irreversibility of history, to make of the Republic a multiracial, economically advanced country, a revealing-pot of all its communities - in short, a real focal point for the development and progress that would undoubtedly have a positive impact on all southern Africa.
Indeed, it is up to the South Africans - all South Africans - to decide on the best way to implement reforms, the need for which is incontrovertible. But it is clear to me that freer political expression by the black majority would undoubtedly contribute to the creation of the climate of mutual confidence indispensable for the transformation of the South African society. I cannot leave this subject without referring to the deep concern in my country at the situations of Nelson Mandela, whose seventieth birthday was recently celebrated by the international community, and the Sharpeville Six - both crying examples of injustice.
Portugal, a member of the European Community and of the Atlantic Alliance, and a participant in the Conference on Security and Co-operation in Europe (CSCE), has followed East-West developments with particular attention. I note with satisfaction and confidence the clear improvement in recent months in the relations between the two super-Powers. Today, after the Washington and Moscow summits, there is a positive spirit} dialogue is more open and frequent, and decisive steps have been taken, specifically in the areas of arms control and disarmament.
My country welcomed the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - as a positive and important step towards international detente, and therefore towards peace. In this connection we support the objectives already set by both parties of a 50 per cent reduction in the strategic nuclear arsenals of the United States and the Soviet Union.  Portugal is confident that in the near future decisive moves will be made on conventional arms. Specifically, we hope that the existing imbalances between East and West will be corrected through a process of negotiation. This would eliminate the disproportion, thus making possible stability and security at the lowest level of armaments. He therefore have the greatest hopes of the CSC£ process. My country is confident that a quick settlement at the Vienna meeting will permit the approval of a final, substantive and well-balanced document that will make possible the beginning of negotiations on conventional-weapons stability and the renewal of talks on confidence- and security-building measures.
Nuclear and conventional disarmament - the guarantee of peace and security - is the indissoluble condition of the establishment of universal peace. We therefore welcome the significant progress registered in this area. However, we view with great concern the recent upsurge in the use of chemical weapons. My country, which is a signatory to the 1925 Geneva Protocol, is firmly committed to efficient, global and verifiable implementation of a convention that will ensure the total elimination of this type of weapon. It is our imperative duty to arrive expeditiously at the consensus needed to fulfil that requirement. In this context Portugal supports without reservation the proposal made in this Assembly several days ago by the President of the United States for a concerted international effort to ensure the elimination of chemical weapons.
I wish to express my country's satisfaction at the cease-fire recently signed between Iran and Iraq, which should allow for a just and lasting solution of that long conflict, which has claimed so many victims. I therefore pay a tribute to the endeavours of the United Nations in persuading the parties involved to abide by Security Council resolution 598 (1987).  
As for the Israeli-Arab conflict, we note with regret that the present situation is not encouraging. The serious events in the occupied territories demonstrate the fragility of previous solutions. Any lasting solution will have to take account of the legitimate rights of the Palestinian people and recognise the right to exist of all countries of the region. Portugal together with its European partners, believes that the expeditious convening of an international conference would provide the appropriate framework for the essential negotiations between the parties directly involved.
As for Latin America, I wish to reaffirm our fraternal solidarity with the countries of that vast region, and our total readiness to contribute actively to their efforts to overcome their difficulties. 1 am convinced that the developed countries can help significantly in ameliorating these problems and in the search, together with the countries of the region, for new and imaginative forms of co-operation. The question of external indebtedness, in particular, must be seen in the context of economic growth, given that it is important to reduce the social burden that it imposes.
I must also make a special reference to the situation in Central America, where the hope generated by the signing of the Esquipulas Agreement was followed by a stalemate in the peace process. Portugal believes that the solution to this situation should be sought, in the first instance, at the regional level, in a climate of mutual trust and within the framework of strict respect for human rights, pluralist democracy and the principle of the inviolability of frontiers. He have always taken into consideration the unjust and unfavourable social conditions that have contributed to the present state of affairs in that region and we therefore believe that economic co-operation among the countries of the region and the industrialized countries will also have a determining influence in achieving the desired peace and progress for the region.
Reaching a political solution for Cambodia is also an imperative necessity for the international community and one which is daily becoming more pressing. It is time to restore peace, dignity and hope to a country that has been successively martyrized by the intolerance of a minority that shows disrespect for the most elementary human rights and by a foreign military occupation that cannot be legitimised under any pretext.
On the other hand, the Geneva agreements on Afghanistan constitute a significant stride towards solution of a conflict which, for almost a decade, sowed suffering and misery among the Afghan people. I cannot but note the courage and spirit of self-sacrifice of the Afghan resistance and the humanitarian solidarity displayed by Pakistan in receiving millions of refugees displaced by the conflict.
Peace among nations and respect for human rights are the aspiration of us all and are inseparable from the well-being of each and every individual in the world community. That well-being is closely linked to economic development and is based on sound international trade, free of protectionism, be it open or concealed.
This has been the position which ray country has clearly assumed. As a member of the European Community, Portugal considers it indispensable to have reciprocity in the opening up of markets. That is our practice and a fundamental feature of the Community's trade policy. My Government firmly believes that we are in the final stage of the setting up of the institutions necessary for the full participation of Portugal in the world market, in accordance with the objectives of the Contracting Parties to the General Agreement on Tariffs and Trade (GATT).
In this perspective we recognize the importance and the opportunities provided by the Uruguay Round, the satisfactory outcome of which would, without any doubt, contribute to a better balance in the world's trade relations. I reaffirm that the goal of those negotiations will be reached only if the principle of globality is strictly upheld.
The joint declaration by the European Economic Community (EEC) and the Council for Mutual Economic Assistance (COMECON) establishing official acknowledgement between the two organizations, issued in Luxembourg on 25 June 1988, ended 30 years of non-recognition of each other by the two Europes.
Aware of the historical significance of this event and of its implications for the future relationship between the two organizations and the respective member States, Portugal welcomed it and believes that a major step has been taken towards a new era of international co-operation extending to the most diverse fields. Ws trust that multilateral co-operation, reflected also in the relations between the EEC and the European Free Trade Association, the Association of South-East Asian Nations and the Gulf Co-operation Council, will be expanded and intensified.
The commemoration of the fortieth anniversary of the adoption of the Universal Declaration of Human Rights should provide support to the efforts of the international community to ensure the exercise of the rights and fundamental freedoms inherent in the human person everywhere in the world. Now that the United Nations already has available to it several international instruments for defining and guaranteeing such rights, it is therefore important to ensure their effective implementation and the strengthening of international control mechanisms. 
As a priority of its foreign policy, Portugal contributes to the promotion and protection of human rights. In the United Nations Commission on Human Rights, my country has striven to comply with the mandate entrusted to it, rejecting duplicity of criteria and working towards the strengthening of the effectiveness of existing mechanisms. To achieve full enjoyment of the fundamental freedoms of each individual, it is indispensable to keep in mind the complementary nature of civil and political rights and economic, social and cultural rights.
Throughout the past five centuries, Portugal has enriched its history, its culture and its language in all parts of the world. That would be enough to justify its interest in the international scene. Such an interest acquires a new and powerful thrust when one consider the committed and active participation of my country in many international organizations - from the United Nations to the EEC, from the North Atlantic Treaty Organization to the Council of Europe, to mention only a few.
We are aware, however, that it is not enough simply to observe the international scene and to react to events. Together with other countries of good will Portugal has a part to play in combating situations of injustice and war which, unfortunately, still occur. We have to overcome inertia and mobilize wills in order to change ineffective practices of co-operation. Above all, we must work hard to co-ordinate efforts to ensure that existing or potentially dangerous situations do not prevail. And, if present solutions do not work, we must search with daring and creativity for new ones.
Portugal once again reiterates its availability and willingness to contribute to efforts to ensure that we may all enjoy more peace in security, more freedom in democracy, more solidarity in prosperity.
